Citation Nr: 1522994	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied service connection for bilateral hearing loss.  Although the Veteran did not submit a notice of disagreement with the May 2007 rating decision, new and material evidence (i.e., a November 2007 VA audiological examination) was received within one year.  See 38 C.F.R. § 3.156(b).  The claim was then readjudicated in a May 2009 rating decision, and the Veteran perfected an appeal.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript is of record.  The Board remanded this claim in February 2013 for further development.  It now returns for appellate review.


FINDING OF FACT

The Veteran has not had a bilateral hearing loss disability during the pendency of this claim.


CONCLUSIONS OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Letters from the RO in December 2006 and December 2008 provided all notice required under the VCAA.  They informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication and/or readjudication of this claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

VA audiological examinations were performed in January 2007, November 2007, January 2009 and March 2013.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The examination reports are adequate as they included a review of the Veteran's medical history, the clinical findings on examination, and supporting explanation for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of his claim and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the Board in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned asked specific questions directed at identifying whether the Veteran had met the criteria for service connection.  The VLJ sought to identify any pertinent evidence not currently associated with the claim, and the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis, and he has not identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Moreover, additional development has been undertaken since the hearing was conducted, including obtaining a VA examination in March 2013 to address the outstanding issue of whether the Veteran has a hearing loss disability in accordance with VA standards.  Thus, the Board finds that no prejudicial error was committed by the undersigned with respect to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).

Additionally, the Board finds that there has been substantial compliance with the directives in its remand from February 2013, in that the Veteran was provided an appropriate VA audiological examination in March 2013 and his updated VA treatment records were obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that substantial rather than strict compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)).

II. Service Connection 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1166-67; see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Impaired hearing is considered a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

With regards to the first Shedden element, a current hearing loss disability has not been established.  More specifically, VA audiological examination in January 2007 reflects that the Veteran had puretone thresholds in the each ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
15
30
LEFT
10
5
0
15
35

In addition, the examination report reflects that the Veteran's speech recognition score using the Maryland CNC Test was 100% for his right ear and 96% for his left ear.  

VA audiological examination in November 2007 report reflects that the Veteran had puretone thresholds in the each ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
30
LEFT
5
5
5
15
35

In addition, the examination report reflects that the Veteran's speech recognition score using the Maryland CNC Test was 94% for his right ear and 96% for his left ear.  

An August 2008 private treatment record shows that the Veteran had puretone thresholds in the each ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
30
LEFT
15
5
0
--
35

The August 2008 private treatment record does not contain puretone threshold results at 3000 Hertz, nor does it contain speech recognition scores.  

The January 2009 VA audiological examination report reflects that the Veteran had puretone thresholds in the each ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
30
LEFT
10
5
5
15
35

In addition, the January 2009 VA examination report reflects that the Veteran's speech recognition score using the Maryland CNC Test was 100% for his right ear and 100% for his left ear.  

The March 2013 VA audiological examination report reflects that the Veteran had puretone thresholds in the each ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
30
LEFT
15
10
5
20
35

In addition, the March 2013 VA examination report reflects that the Veteran's speech recognition score using the Maryland CNC Test was 98% for his right ear and 96% for his left ear.  

None of the above puretone thresholds and speech recognition scores meet the criteria for a bilateral hearing loss disability under VA law.  See 38 C.F.R. § 3.385.  Thus, the evidence of record, including the VA treatment records, does not show that a hearing loss disability manifested during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board has considered the statements of both the Veteran and his wife and notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  Indeed, symptoms of hearing loss are a matter of experience and thus capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  The assertions of both the Veteran and his wife that he has hearing loss symptoms are competent and credible evidence.  However, whether the Veteran's hearing loss constitutes a disability for VA compensation purposes can only be determined by audiological testing.  See 38 C.F.R. § 3.385.  Thus, the VA audiological test results carry more weight than the statements of the Veteran and his wife in terms of whether he has a current hearing loss disability in accordance with VA standards.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

In the absence of a current hearing loss disability, service connection cannot be established. See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted). 

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current hearing loss disability.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.385.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


